Exhibit 10.2.

 

THIRD AMENDMENT TO REPUBLIC BANK BUILDING LEASE

 

This Third Amendment dated effective May 1, 2003, is made to the Republic Bank
Building Lease dated August 1, 1999, as amended, between Jaytee Properties, a
Kentucky general partnership, hereinafter referred to as “Landlord” and Republic
Bank & Trust Company, hereinafter referred to as the “Tenant”.  As parties
hereto, Landlord and Tenant hereby agree to further modify and amend their
original Lease Agreement, as amended, as hereafter set forth.

 

Landlord and Tenant agree that the following terms of the Lease shall be amended
to add an additional 10,000 square feet under the Lease.  The Tenant shall pay
for all TI associated with the additional space.  The term shall be a 6 year, 2
month term beginning on May 1, 2003 extending to July 31, 2009 with one 5 year
option to renew at the same rental rate plus CPI as set forth in the original
Lease.  Rent shall be increased by $13,333.33, ($16.00 per square foot), per
month effective May 1, 2003 and continue in accordance with the terms of that
original lease, as amended, referenced herein, except as otherwise provided
under this Third Amendment.  More specifically, the Lease shall be amended as
follows:

 

ARTICLE I.  PREMISES

 

SECTION 1.  Tenant leases from Landlord and Landlord leases to Tenant the
following additional premises (hereinafter called the “Premises”):

 

Being an additional 10,000 square feet of office space located on the second
floor in the Republic Bank Building (hereinafter called “the Building”) located
at 9600 Brownsboro Road, Jefferson County, Ky.

 

Article II, TERM, is hereby amended to include the following:

 

As to the 10,000 square feet on the second floor of the Premises, with an
initial term commencing on May 1, 2003 and terminating on July 31, 2009, Tenant
shall have one option to renew the Lease for an additional five-year period. 
The option shall be for the sum of Thirteen thousand three hundred thirty-three
and 33/100 dollars ($13,333.33) per month plus a rent adjustment proportionate
to the increase in the Consumer Price Index for all urban consumers during the
initial term of the 10,000 square feet located on the second floor of the
Premises pursuant to this Lease.  Tenant shall notify Landlord of Tenant’s
intent to exercise this option herein provided within 90 days of the expiration
of the initial term of the additional space referenced in this paragraph.

 

ARTICLE III.  RENT AND OPERATING EXPENSES

 

SECTION 1.  Tenant shall pay to Landlord, at Landlord’s office in the Building
or at such place as Landlord may from time to time designate, as monthly rental
for the Premises as of the effective date of this Third Amendment, the sum of
$16,819.00, plus $13,333.33 for the additional space referenced herein, for a
total rental payment of $30,152.33.  Tenant shall be responsible for the cost of
Tenant Improvements and accepts the space as is.

.

The terms and provisions of the original lease, as amended, shall continue in
full force and effect except as modified and amended herein.

 

 

JAYTEE PROPERTIES

 

 

By:

/s/ Steven E. Trager

 

 

 

REPUBLIC BANK & TRUST COMPANY

 

 

By:

/s/ Kevin Sipes

 

 

38

--------------------------------------------------------------------------------